Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingale et al. WO 2017/048024 in view of R2-1802101, of record (IDS filed on 08/06/2021), and Sebire US 2009/0268690.
Claims 1, 6, 11 and 16:
Ingale et al. discloses a method performed by a base station in a wireless communication system, a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller, a base station in a wireless communication system, the base station comprising: a transceiver; and a controller and a method performed by a terminal in a wireless communication system (Ingale et al.; Fig. 11; [506]-[510]), the method comprising:
receiving, from a base station, configuration information for inter device coexistence (IDC) including information on a list of candidate serving cells which the terminal is requested to report IDC problems (eNB 700 shall mandatorily configure IDC indication conditioned on measurement configuration of frequencies from unlicensed bands or configuration of LAA SCell to UE 200. The eNB 700 configures (S716) the UE 200 with IDC indication which may also include the configuration of at least: UL autonomous denial parameters, DL autonomous denial parameters; Fig. 7; [96]; [97]);
detecting IDC problems for at least one serving cell, the at least serving cell being identified from the list of the candidate serving cells (If the eNB 700 does not receive the IDC message comprising assistance information from the UE 200 then the eNB 700 determines that it is safe to activate the configured plurality of LAA SCell(s) [98], where detecting the IDC interference issue or RF hardware conflict issue in the unlicensed band associated with the secondary cell and the assistance information is based on the IDC issue; [72]-[74]); and
transmitting, to the base station, IDC assistance information for the IDC problems including information on the at least one serving cell based on the configuration information (If the eNB 700 does not receive the IDC message comprising assistance information from the UE 200 then the eNB 700 determines that it is safe to activate the configured plurality of LAA SCell(s) [98], where detecting the IDC interference issue or RF hardware conflict issue in the unlicensed band associated with the secondary cell and the assistance information is based on the IDC issue; [72]-[74]).
Ingale et al. fails to teach wherein the information on the list of the candidate serving cells includes a value of an absolute radio frequency channel number (ARFCN) for each candidate serving cell, and wherein the value of the ARFCN indicates a center frequency of each candidate serving cell.
However, R2-1802101 discloses the UE can report the NR ARFCN as the affected frequency (R2-1802101; page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to report the NR ARFCN as the affected frequency in the system taught by Ingale et al. as taught by R2-1802101 in order to extend reporting for the EN DC system.
Ingale et al. and R2-1802101 fail to teach the value of the ARFCN indicates a center frequency of each candidate serving cell.
However, Sebire discloses that an ARFCN for a channel may correspond with its center frequency (Sebire; [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have ARFCN to correspond to a center frequency in the system taught by Ingale et al. and R2-1802101 as taught by Sebire for channel identification purposes.
Claims 2, 7, 12 and 17:
Ingale et al., R2-1802101 and Sebire disclose the claimed invention as to claims 1, 6, 11 and 16 above.
Furthermore, R2-1802101 discloses wherein a frequency band for each candidate serving cell is provided for one ARFCN (R2-1802101; page 1).
Claims 3, 8, 13 and 18:
Ingale et al., R2-1802101 and Sebire disclose the claimed invention as to claims 1, 6, 11 and 16 above.
Furthermore, Ingale et al. discloses the IDC assistance information further includes at least one of first information on a victim system type or second information on interference direction (Ingale et al.; [230]-[248]).
Claims 4, 9, 14 and 19:
Ingale et al., R2-1802101 and Sebire disclose the claimed invention as to claims 3, 8, 13 and 18 above.
Furthermore, Ingale et al. discloses the victim system type includes wireless local access network (WLAN) or Bluetooth (Ingale et al.; [445]-[455]).
Claims 5, 10, 15 and 20:
Ingale et al., R2-1802101 and Sebire disclose the claimed invention as to claims 3, 8, 13 and 18 above.
Furthermore, Ingale et al. and R2-1802101 disclose wherein the at least one of the first information and the second information is included in the IDC assistance information, in case that multi-radio access technology (RAT) (MR) — dual connectivity (DC) (MR-DC) is configured, and wherein the MR-DC includes evolved universal terrestrial radio access (E-UTRA) - new radio (NR) (EN) – DC (Ingale et al.; [230]-[248]) (R2-1802101; page 1).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416